¶30 (dissenting) — Under the guise of judicial restraint the majority disregards unambiguous statutory language by adhering to inapposite precedent, holding “driving fin a reckless manner’ under RCW 46.61.520(l)(b) and RCW 46.61.522(l)(a) [means] operating a vehicle in a “rash or heedless manner, indifferent to the consequences.’ ” Because the plain language of the current motor *632vehicle code mandates otherwise, and also because the doctrinal basis for the majority’s holding has been legislatively repealed, I dissent.
Sanders, J.
*632I. Reckless Means Reckless
¶31 The critical question presented is the definition of “operating a motor vehicle . . . [i]n a reckless manner” as used in the vehicular homicide statute, RCW 46.61-.520(1)(b), and vehicular assault statute, RCW 46.61-.522(1)(a). Construction of one compels an identical construction of the other. State v. Neher, 112 Wn.2d 347, 351, 771 P.2d 330 (1989).10 I conclude both the Roggenkamp and Clark trial courts erred by defining this phrase as “rash or heedless manner, indifferent to the consequences.” Clark Clerk’s Papers (CCP) at 17 (Instruction 10); see also Roggenkamp Clerk’s Papers (RCP) at 126-27 (Conclusion of Law l).* 11 The correct definition of “operating a motor vehicle . . . [i]n a reckless manner,” RCW 46.61.520(1)(b), is governed by the reckless driving provision, RCW 46.61-.500(1). My reasons follow.
¶32 This statutory construction inquiry must consider our primary aim is to ascertain the legislature’s intent, remembering such intent is derived solely from the plain language of the statute if it is unambiguous, accepting the legislature means precisely what it says. State v. J.P., 149 Wn.2d 444, 450, 69 P.3d 318 (2003); State v. Sullivan, 143 Wn.2d 162, 175, 19 P.3d 1012 (2001). Courts may not rewrite or add statutory language. J.P., 149 Wn.2d at 450; *633see also Millay v. Cam, 135 Wn.2d 193, 203, 955 P.2d 791 (1998). However it is equally important that a court may “not delete language from an unambiguous statute.” J.P., 149 Wn.2d at 450. “ ‘Statutes must be interpreted and construed so that all the language used is given effect, with no portion rendered meaningless or superfluous.’ ” Davis v. Dep’t of Licensing, 137 Wn.2d 957, 963, 977 P.2d 554 (1999) (quoting Whatcom County v. City of Bellingham, 128 Wn.2d 537, 546, 909 P.2d 1303 (1996)). And this principle mandates a statute’s plain language is to be discerned not simply from a tunnel-vision approach considering no more than the section at issue, but rather “from all that the Legislature has said in the statute and related statutes which disclose legislative intent about the provision in question.” Dep’t of Ecology v. Campbell & Gwinn, L.L.C., 146 Wn.2d 1, 11, 43 P.3d 4 (2002) (emphasis added).
¶33 These principles require “every ‘provision [to] be viewed in relation to other provisions and harmonized if at all possible to [e]nsure proper construction of every provision.’” State v. S.P., 110 Wn.2d 886, 890, 756 P.2d 1315 (1988) (quoting Addleman v. Bd. of Prison Terms & Paroles, 107 Wn.2d 503, 509, 730 P.2d 1327 (1986)). Harmonization is especially necessary when “ ‘statutes relate to the same thing or class,’ ” in which case they are in pari materia. Monroe v. Soliz, 132 Wn.2d 414, 425, 939 P.2d 205 (1997) (quoting King County v. Taxpayers of King County, 104 Wn.2d 1, 9, 700 P.2d 1143 (1985)). Only when harmonization is not possible does the court separately construe statutes dealing with the same subject matter. Id.; see also State v. Fairbanks, 25 Wn.2d 686, 690, 171 P.2d 845 (1946). We have long held: *634Champion v. Shoreline Sch. Dist. No. 412, 81 Wn.2d 672, 676, 504 P.2d 304 (1972) (quoting State ex rel. Am. Piano Co. v. Superior Court, 105 Wash. 676, 679, 178 P. 827 (1919)). And it is to this end that “when similar words are used in different parts of a statute, ‘ “the meaning is presumed to he the same throughout.” ’ ” Welch v. Southland Corp., 134 Wn.2d 629, 636, 952 P.2d 162 (1998) (emphasis added) (quoting Cowles Publ’g Co. v. State Patrol, 109 Wn.2d 712, 722, 748 P.2d 597 (1988) (quoting Booma v. Bigelow-Sanford Carpet Co., 330 Mass. 79, 82, 111 N.E.2d 742, 743 (1953))); see also De Grief v. City of Seattle, 50 Wn.2d 1, 11, 297 P.2d 940 (1956).
*633“Whenever a legislature had used a word in a statute in one sense and with one meaning, and subsequently uses the same word in legislating on the same subject-matter, it will be understood as using it in the same sense, unless there be something in the context or the nature of things to indicate that it intended a different meaning thereby.”
*634¶34 RCW 46.61.500(1) defines “reckless driving” as “driving] any vehicle in willful or wanton disregard for the safety of persons or property.” Similarly, vehicular assault and vehicular homicide occur when injury or death results from “operating a motor vehicle . . . [i]n a reckless manner.” RCW 46.61.520(1)(b); see also RCW 46.61.522(1)(a). Thus, all three sections of the motor vehicle code cited above require “reckless” driving before a defendant is convicted of reckless driving, vehicular homicide, or vehicular assault. Not only does this invoke the common statutory construction principle of construing provisions in pari materia, but we are also legislatively commanded to do as much: “The provisions of this title [Title 46 RCW] shall be construed in pari materia even though as a matter of prior legislative history they were not originally enacted in the same statute.” RCW 46.98.020. Such a declaration evinces clear legislative intent to preclude isolationist judicial interpretation of any one provision in the motor vehicle code. To the contrary, in pari materia provisions must and should be construed alike. Champion, 81 Wn.2d at 676.
¶35 Champion is instructive. Analogous to this case, the court there construed the meaning of the term “certificated employee” in former RCW 28A.67.070 (Laws of 1970, Ex. Sess., ch. 15, § 16), recodified as amended at RCW 28A-.405.210. Champion, 81 Wn.2d at 673. Noting Title 28A RCW’s mandate to construe its provisions in pari materia, *635see former RCW 28A.98.040 (Laws of 1969, Ex. Sess., ch. 223, § 28A.98.040), recodified at RCW 28A.900.040, and the statutory construction canon to construe identical words alike, we held the term included only those with teaching certificates because all references to “certificated” within the code applied only to those persons holding teaching certificates. Champion, 81 Wn.2d at 676-77. Accordingly, we held nurses were not included within the class of “other certificated employee [s],” even though they were required by state law to hold personnel certificates. Id. at 679-80.12 Thus, just as Champion held an identical construction of “certificated employee” was required in Title 28A RCW, the plain language of Title 46 RCW requires identical construction of the term “reckless” as used in RCW 46.61.500(1), 46.61.520(1)(b), and 46.61.522(1)(a), unless there is express language in the statute directing the court to construe it otherwise.
¶36 The only section defining “reckless” is RCW 46-.61.500(1). Nothing in the current version of RCW 46.61-.500 indicates this definition does not or should not apply elsewhere in Title 46 RCW. As such, we are required by plain language and also as a matter of basic statutory construction to give identical definitions throughout Title 46 RCW. RCW 46.98.020; Champion, 81 Wn.2d at 676-77; cf. infra at 638-43 (discussing prior version of reckless driving statute which, unlike current version, contained express language preventing its application to other provisions in motor vehicle code).
|37 Yet the majority avoids this legislative command and construction canon requiring us to construe these provisions together, holding “operating a motor vehicle.. . [i]n a reckless manner,” RCW 46.61.520(1)(b), is *636different from “reckless driving,” RCW 46.61.500(1), and therefore requires separate definitions. For support the majority claims “reckless driving,” RCW 46.61.500(1), and “operating a motor vehicle . . . [i]n a reckless manner,” RCW 46.61.520(l)(b), have different meanings because of the independent nomenclature employed. See majority at 622-27 (distinguishing “reckless manner” from “reckless driving”). While it is true the courts presume the legislature “intend [s] a different meaning when it uses different [words],” majority at 625-26, the cited difference must be more than mere semantics.13 The majority cites State v. Beaver, 148 Wn.2d 338, 60 P.3d 586 (2002) as support for its construction proposition. Beaver construed the terms “minimum term” and “release date” in the Juvenile Justice Act of 1977, chapter 13.40 RCW, holding the legislature intended different meanings to attach by its use of differing language. Beaver, 148 Wn.2d at 343-44. In stark contrast, the majority must assume “operating a motor vehicle,” RCW 46.61.520(1)(b), means something other than “driving,” RCW 46.61.500(1), to reach its conclusion that the legislature intended different meanings to attach. I am aware of no other way to “operate a vehicle” than “driving” it, though I suppose a long, drawn out, creative inquiry might yield an answer no matter how absurd. However we are not required to wait for that answer; courts cannot follow a route to absurdity when construing statutes. J.P., 149 Wn.2d at 450 (courts must avoid absurd results when interpreting statutes).
II. Absence of Basis for Law Precludes Calling It Law
¶38 Despite RCW 46.98.020 and the statutory construction canon to construe similar language the same throughout a statute, the majority defines “reckless” differently *637from RCW 46.61.500(l)’s express definition. The majority claims prior cases from this court compel adherence to the “rash or heedless manner, indifferent to the consequences” definition. However a careful review of the history behind the “rash or heedless manner, indifferent to the consequences” standard demonstrates the basis for its distinction from “reckless driving,” while correct at the time, no longer exists.

A. Distinction Rested on Plain Language

¶39 The legislature first criminalized vehicular homicide in 1937.14 One alternative for committing vehicular homicide was the “operation of any vehicle in a reckless manner.” Laws of 1937, ch. 189, § 120. Reckless driving, on the other hand, was criminalized by a different section, which provided:
It shall be unlawful for any person to operate a motor vehicle in a reckless manner over and along the public highways of this state. For the purpose of this section to “operate in a reckless manner” shall be construed to mean the operation of a vehicle upon the public highways of this state in such a manner as to indicate either a willful or wanton disregard for the safety of persons or property.
Id. § 118 (emphasis added). The phrase “[f]or the purpose of this section” prompted this court to distinguish negligent homicide by means of a motor vehicle and reckless driving in State v. Dickert, 194 Wash. 629, 79 P.2d 328 (1938). There we held the definition of reckless driving in section 118 (i.e., “willful or wanton disregard for the safety of persons or property”) did not apply to vehicular homicide as defined in section 120. We declined to extend section 118’s definition because it
*638expressly provided that, for the purpose “of this section,” to operate in a reckless manner means in such a manner as to indicate either a willful or wanton disregard for the safety of persons or property. The willful or wanton disregard for the safety of persons or property is not one of the elements of negligent homicide, as that crime is defined in § 120.
Id. at 632 (emphasis added).
¶40 The “rash or heedless” standard first found its way into Washington jurisprudence in State v. Stevick, 23 Wn.2d 420, 161 P.2d 181 (1945), overruled on other grounds by State v. Partridge, 47 Wn.2d 640, 646, 289 P.2d 702 (1955), where we held a jury instruction defining “ ‘to operate in a reckless manner’ ” as “ ‘in a heedless, careless or rash manner or in a manner indifferent to consequences’ ” was not improper. Stevick, 23 Wn.2d at 426, 427. Partridge, though overruling Stevick on other grounds,15 adopted the definition, but pronounced it “[did] not wish to limit the trial courts in their definition of the term.” Partridge, 47 Wn.2d at 645.
¶41 Despite Partridge’s proclamation, State v. Bowman, 57 Wn.2d 266, 356 P.2d 999 (1960), addressed a jury instruction which defined “ ‘reckless manner’ ” as “ ‘heedless, careless or rash manner or in a manner indifferent to consequences.’ ” Bowman, 57 Wn.2d at 270. We approved the instruction, holding it was “ ‘specifically approved’ ” in Partridge. Id. However, we cautioned against referencing carelessness in the definition as it could possibly be confused with ordinary negligence. Id. at 271. We concluded “a more precise definition of the terms ‘to operate a motor vehicle in a reckless manner’ would simply be driving in a rash or heedless manner, indifferent to the consequences.” Id. The majority relies on this statement to reject application of the reckless driving definition of RCW 46.61.500(1). See majority at 621-22.
*639¶42 While the definition of “reckless manner” wavered slightly over the years from Stevick to Bowman, the underlying distinction of the “reckless manner” definition from the statutory “reckless driving” definition remains grounded in Dickert’s reliance on the reckless driving statute’s plain language restricting the “willful or wanton” standard to that statute alone. Dickert, 194 Wash, at 632.16

B. Legislative Amendments Subsequent to “Rash and Heedless” Progeny Eliminated Plain Language on Which Definition Was Based

¶43 Shortly after Bowman was decided, the legislature in 1961 repealed and reenacted all motor vehicle laws with House Bill 2, codifying them in Title 46 RCW. Laws of 1961, ch. 12. Though the legislature did not alter the language criminalizing reckless driving and vehicular homicide, it did add what is now RCW 46.98.020, which directs the courts to construe the act’s provisions in pari materia and as if they were enacted at the same time. Laws of 1961, ch. 12, at 435, codified at RCW 46.98.020. The section has remained unchanged ever since.
¶44 Three years later the legislature enacted House Bill 234 to remove the phrase “[flor the purpose of this section” that had existed at the time Dickert and its progeny were decided. Laws of 1965, Ex. Sess., ch. 155, § 5917; cf. Laws of 1937, ch. 189, § 118. That the legislature chose to repeal the fundamental basis for Dickert and its progeny (including *640Bowman) cannot be ignored. Every action by the legislature must be given effect, for “[t]he [1] egislature ‘does not engage in unnecessary or meaningless acts, and we presume some significant purpose or objective in every legislative enactment.’ ” In re Recall of Pearsall-Stipek, 141 Wn.2d 756, 769, 10 P.3d 1034 (2000) (quoting John H. Sellen Constr. Co. v. Dep’t of Revenue, 87 Wn.2d 878, 883, 558 P.2d 1342 (1976)). Nor are we permitted to presume the omission of that language was unintentional and therefore inconsequential. In re Custody of Smith, 137 Wn.2d 1, 12, 969 P.2d 21 (1998) (“A ‘court cannot read into a statute that which it may believe the legislature has omitted, be it an intentional or inadvertent omission.’ ” (quoting Auto. Drivers & Demonstrators Union Local 882 v. Dep’t of Retired Sys., 92 Wn.2d 415, 421, 598 P.2d 379 (1979))), aff’d sub nom. Troxel v. Granville, 530 U.S. 57, 120 S. Ct. 2054, 147 L. Ed. 2d 49 (2000); see also Jepson v. Dep’t of Labor & Indus., 89 Wn.2d 394, 403, 573 P.2d 10 (1977) (“We are not authorized to read into it those things which we conceive the legislature may have left out unintentionally. We must assume the legislature meant what it said.” (citations omitted)).
¶45 To the contrary we must presume the legislature consciously intended to eliminate the language which served as the underpinning of Dickert, namely the phrase “[f]or the purpose of this section” which prohibited the court from applying the reckless driving definition to the vehicular homicide statute. See Dickert, 194 Wash, at 632. As a result there is no longer any statutory basis to distinguish the reckless driving definition from the operating a motor vehicle in a reckless manner prong of the vehicular homicide and assault statutes. The majority however avers Bowman’s interpretation of the vehicular homicide and assault statutes operates as though the legislature had originally written it into the statute. Were we confronted with the same statute at issue in Bowman, I would be inclined to agree. But the legislative amendments subse-
*641quent to Bowman unequivocally demonstrate we face a different legislative scheme.18
¶46 Rather than follow a line of cases based on grounds that no longer exist, I instead abide by the legal maxim cessante ratione legis cessat et ipsa lex: “When the reason of the law ceases, the law itself also ceases.” Black’s Law Dictionary 1622 (7th ed. 1999); see also State ex rel. King County v. Superior Court, 104 Wash. 268, 275, 176 R 352 (1918) (following doctrine). “Reckless” as used in the vehicular homicide and vehicular assault statutes, RCW 46.61.520(1)(b), RCW 46.61.522(1)(a), has the same meaning as “reckless driving” as defined by RCW 46.61.500(1). Plain language requires as much. RCW 46.98.020.19
*642III. Unconstitutional to Fail to Use or Instruct Jury on “Willful or Wanton” Standard
¶ 47 Axiomatic in constitutional jurisprudence is the requirement for the “State [to] prove every essential element of a crime beyond a reasonable doubt for a conviction to be upheld.” State v. Byrd, 125 Wn.2d 707, 713, 887 P.2d 396 (1995). This court has held, in the context of examining the reckless driving statute as a lesser included offense of felony flight from a police officer, that “reckless driving requires either a willful or wanton disregard for the safety of others.” State v. Parker, 102 Wn.2d 161, 164, 683 P.2d 189 (1984); see also id. at 168 (Utter, J., dissenting) (“The crime of reckless driving . . . requires the jury to find a defendant conscious and capable of forming a purposeful mental state; he, too, must be found capable of driving with a ‘wilful [sic] or wanton’ disregard for the safety of others.” (quoting RCW 46.61.500 and WPIC (Washington Pattern Jury Instructions: Criminal) 95.10)).
¶ 48 It follows then that an element of reckless driving is acting with either willful or wanton disregard for the safety of persons or property. RCW 46.61.500(1). And since this definition of reckless driving applies to crimes of vehicular homicide and vehicular assault, the failure to instruct the jury on that element deprives the defendant of the constitutional right to a jury determination on all elements of the alleged crime. State v. Smith, 131 Wn.2d 258, 263, 930 P.2d 917 (1997) (“It cannot be said that a defendant has had a fair trial if the jury must guess at the meaning of an essential element of a crime or if the jury might assume that an essential element need not be proved.”).
IV. Errors Not Harmless
¶49 Finally, I dispose of any contention these errors might be so harmless the convictions should nonetheless be upheld. Though an erroneous jury instruction and/or conclusion of law that misstates an element of a charged crime unconstitutionally violates the right to a jury, the conviction will still be upheld if the error was harmless beyond a
*643reasonable doubt. State v. Brown, 147 Wn.2d 330, 344, 58 P.3d 889 (2002). The test for harmless error when the instructions misstate or omit an element is “whether it appears ‘beyond a reasonable doubt that the error complained of did not contribute to the verdict obtained.’ ” Neder v. United States, 527 U.S. 1, 15, 119 S. Ct. 1827, 144 L. Ed. 2d 35 (1999) (quoting Chapman v. California, 386 U.S. 18, 24, 87 S. Ct. 824, 17 L. Ed. 2d 705 (1967)), quoted in Brown, 147 Wn.2d at 341. Such an inquiry requires the appellate court to “ask[] whether the record contains evidence that could rationally lead to a contrary finding with respect to the omitted element.” Id. at 19. “When applied to an element omitted from, or misstated in, a jury instruction, the error is harmless if that element is supported by uncontroverted evidence.” Brown, 147 Wn.2d at 341 (citing Neder, 527 U.S. at 18). These errors plainly cannot meet that standard.

State v. Roggenkamp

¶50 Recognizing Michael Roggenkamp’s conviction or acquittal hinged on “the definition of reckless,” V Roggenkamp Verbatim Report of Proceedings (May 25, 2001) at 108, the trial judge opined the “rash or heedless manner, indifferent to the consequences” standard precluded him from considering Roggenkamp’s mental state, instead focusing his concentration on the act itself: *644RCP at 126 (Conclusion of Law 1) (emphasis added). The trial judge correctly recognized the “willful or wanton” standard examines the defendant’s mental state, considering the inherently subjective components of those terms. See Adkisson v. City of Seattle, 42 Wn.2d 676, 682-83, 258 P.2d 461 (1953).
*6431. Recklessness, as defined in WPIC 90.05, focuses on the act itself rather than the mens rea. Reckless driving as defined in the relevant statute [RCW 46.61.520(1)(b) and RCW 46.61-.522(1)(a)] is shaded towards the negligent driving standard as opposed to the non-negligent or non-vehicular homicide or vehicular assault definition of recklessness, which requires proof of willfulness or wanton conduct. However, ordinary negligence in operating a motor vehicle does not render a person guilty of vehicular homicide. Recklessness under these standards is easier to prove than the willful or wanton standard, which incorporates a greater focus on the mental state of the person.
*644¶51 That the trial judge specifically admitted the prosecution’s burden was “easier to prove” because of the “rash or heedless manner, indifferent to the consequences” standard demonstrates the reasonable possibility a different result would have been reached had the trial judge followed the “willful or wanton” standard. Therefore reasonable doubt exists as to whether the legal error was harmless.

State v. Clark

¶52 The same is true for Jason Clark. As Clark drove down Northeast Minnehaha Street in Vancouver, he pulled alongside a vehicle driven by Thomas Severson. There was conflicting testimony as to whether Clark intended to race Severson and how fast Clark was driving throughout the entire incident. Clark testified that when he pulled up alongside Severson that passenger Monica Caywood made an obscene gesture to Severson (she “flipped him off”), and that he sped away from Severson “so he didn’t try anything” as Clark “didn’t know the guy.” II Verbatim Report of Proceedings (State v. Clark) at 150. This evidence reasonably suggests Clark did not increase his speed “willful[ly] or wanton[ly].” RCW 46.61.500(1). Furthermore, there was controverted evidence over how fast Clark actually drove. More fundamentally though, the jury expressed confusion over the definitions of “rash,” “indifferent,” and “heedless,” as evidenced by its request for definitions of each term, CCP at 21,20 thus indicating a reasonable possibility the jury might have returned an acquittal had it been instructed *645differently on a more difficult standard for the State to meet.
¶53 As reasonable doubt exists in both State v. Roggenkamp and State v. Clark whether use of the erroneous “rash or heedless manner, indifferent to the consequences” standard was harmless, reversal is required in each case.
CONCLUSION
¶54 Read in its present state, “reckless” must have identical meaning throughout the motor vehicle code. Necessarily then, a person is guilty of vehicular homicide or vehicular assault if charged due to death or injury resulting from “operating a motor vehicle . . . [i]n a reckless manner,” RCW 46.61.520(l)(a), only if that person was “reckless[ly] driving” as defined in RCW 46.61.500(1). There is no current ground to bifurcate these definitions, and the majority’s adherence to antiquated precedent, the basis of which was repealed by the legislature almost 40 years ago, ignores the current plain language of Title 46 RCW. In so doing, the majority effectively nullifies RCW 46.98.020’s command to construe all provisions of the motor vehicle code in pari materia. Our role as interpreters of the law leaks into the legislative realm when we ignore unequivocal statutory commands.
¶55 For these reasons I dissent.

 This is so despite the vehicular homicide statute’s use of the past progressive tense “was operating” in contrast to the vehicular assault statute’s use of the present simple tense “operates.” Compare RCW 46.61.520(1) (“was operating”) with RCW 46.61.522(1) (“operates”). In the interest of simplicity I cite only to the vehicular homicide statute, RCW 46.61.520(1)(b), unless the context requires otherwise.


 The Roggenkamp court used a conjunctive “rash and heedless” definition, RCP at 126-27 (Conclusion of Law 1) (emphasis added) whereas the Clark court instructed the jury with a disjunctive “rash or heedless” definition, CCP at 17 (Instruction 10) (emphasis added). Both standards are erroneous for the reasons which follow. However, because our pre-1965 cases recognized a disjunctive “rash or heedless” definition, see infra pp. 637-40, I cite that phrase throughout.


 Notably, Title 28A RCW’s in pari materia construction section is identical in all relevant parts to Title 46 RCW’s sister provision. Compare RCW 28A.900.040 (“The provisions of this title, Title 28A RCW, shall be construed in pari materia even though as a matter of prior legislative history they were not originally enacted in the same statute.”) with RCW 46.98.020 (“The provisions of this title shall be construed in pari materia even though as a matter of prior legislative history they were not originally enacted in the same statute.”).


 The majority at 625-26 nn. 4-5 emphasizes that the terms modified by “reckless” differ in the relevant statutes. However, it is the term “reckless” over which there is a definitional dispute. As I note below, there is no way to “operate” a vehicle other than to “drive” it, and thus the terms “operate ... in a reckless manner” (RCW 46.61.520(1)(b)) and “reckless driving” (RCW 46.61.500(1)) are synonymous ¿/the term “reckless” is identically defined.


 Until 1983 the crime was called “negligent homicide by means of a motor vehicle.” Laws of 1937, ch. 189, § 120. When the legislature criminalized vehicular assault in 1983, it reclassified “negligent” homicide as “vehicular” homicide. Laws of 1983, ch. 164, § 1. The final bill report indicates this was done because “the term ‘vehicular homicide’ is more descriptive of the crime than ‘negligent homicide.’ ” S.B. Rep. on S.B. 3106, at 1, 48th Leg., Reg. Sess. (Wash. 1983).


 Stevick held that ordinary negligence was sufficient to support a conviction under the reckless manner prong of negligent homicide. Stevick, 23 Wn.2d at 427. Partridge overruled that holding, stating that “something more than” ordinary negligence is required to sustain a conviction. Partridge, 47 Wn.2d at 645.


 The majority at 628 n.8 again misses the point. As noted above, repeatedly, if the “manner of operating” is the same as “driving” a vehicle, and the majority has not suggested the contrary, then the dispute here is over the definition of “reckless.” The distinction in Dickert could as easily be summarized as the plain language distinction between the definition of “reckless” in the “reckless driving” statute and the definition of “reckless” in what was the “negligent homicide by means of a motor vehicle” statute. (Until 1983, vehicular homicide was termed “negligent homicide by means of a motor vehicle.” Laws of 1937, ch. 189, § 120.)


 Though the statute has been subsequently amended to reflect its classification as a misdemeanor, Laws of 1979,1st Ex. Sess., ch. 136, § 85, and then a gross misdemeanor, Laws of 1990, ch. 291, § 1, the “willful or wanton disregard for the safety of persons or property” has remained the same. Compare Laws of 1965, Ex. Sess., ch. 155, § 59 (employing quoted language) with RCW 46.61.500(1) (same).


 The post -Bowman cases referencing the “a rash or heedless manner, indifferent to the consequences” standard are inapposite to the issue at hand. See State v. Brooks, 73 Wn.2d 653, 440 P.2d 199 (1968); State v. Eike, 72 Wn.2d 760, 435 P.2d 680 (1967). Not only was the definition of “operating a motor vehicle .. . [i]n a reckless manner” at issue in Brooks, but the court never even mentioned the “rash or heedless, indifferent to the consequences” definition the majority here follows. Eike is equally inapposite. There we recognized the vehicular homicide statute sets forth not two, but three methods of committing the crime: “(1) Driving while under the influence of or affected by intoxicating liquor or narcotic drugs; (2) driving in a reckless manner; and (3) driving with disregard for the safety of others.” Eike, 72 Wn.2d at 764. We rejected the defendant’s contention that “driving with disregard for the safety of others,” id. at 766, was subsumed in the “driving in a reckless manner” alternative. The only mention of the “rash or heedless” standard followed by the majority appeared in the Eike dissent. See id. at 778 n.5 (Donworth, J., dissenting). Thus, no decision from this court considered the propriety of the “rash or heedless, indifferent to the consequences” standard after the 1961 and 1965 legislative amendments.


 The majority at 628 also declares the “only construction of ‘in a reckless manner’ that remained” after the 1965 reckless driving statute was the court’s prior construction of the vehicular homicide statute. This ignores the fact that the legislature passed the “in pari materia” statute in 1961. The enactment of the “in pari materia” was the legislature’s directive that similar terms in the statute be construed the same, and by giving definitional content to “reckless” driving (i.e., operation of a motor vehicle) the legislature was clearly rejecting this court’s prior construction of the term as used in other sections in the same title.
Further it is clear that while the majority is possibly correct that the legislature’s purpose may have been to “eliminate confusion” over the meaning of “reckless manner” (although one would think that Dickert itself cleared up any such “confusion”), the resolution of that “confusion” was to define “reckless” driving (i.e., operation of a motor vehicle) in RCW 46.61.500(1) and to apply that definition through the “in pari materia” statute to RCW 46.61.520(1)(b).


 The trial court provided the jury with no additional guidance, instructing the jury it “should rely upon [its] common understanding of the ordinary meaning of these words.” CCP at 21.